DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/7/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/7/2022. In particular, original Claims 1, 10, and 14 have been amended to include new limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the term “a biocompatabile ink base”. However, while there is support in the Specification as originally filed to recite that the biocompatible ink formulation comprises an “ink base”, there is no support in the Specification as originally filed to recite that the biocompatabile ink formulation comprising a biocompatible ink base as recited in the present claims. That is, a fair reading of the instant Specification reveals that the term “biocompatible ink base” is conspicuous by its absence in the instant Specification.

Claim 10 recites the term “a biocompatabile ink base”. However, while there is support in the Specification as originally filed to recite that the biocompatible ink formulation comprises an “ink base”, there is no support in the Specification as originally filed to recite that the biocompatabile ink formulation comprising a biocompatible ink base as recited in the present claims. That is, a fair reading of the instant Specification reveals that the term “biocompatible ink base” is conspicuous by its absence in the instant Specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the phrase “biocompatible photoinitiator” which renders the scope of the claim confusing as it is unclear what photoinitiators Applicants consider to be “biocompatible photoinitiator” or encompassed by the term “biocompatible photoinitiator”. For example, does the term “biocompatible photoinitiator” encompass free radical photoinitiators such as Norish type I or type II photoinitiators, cationic photoinitiators such as triphenylsulfonium salts, diazonium salts, etc. 

Claim 1 recites the phrase “biocompatible ink base” which renders the scope of the claim indefinite as to what kind of ink base Applicants consider to be a “biocompatible ink base” or what types of ingredients are required for a biocompatible ink base. For example, is a biocompatible ink base an aqueous base, a non-aqueous base, a base based on unsaturated monomers, etc.

Claim 10 r recites the phrase “biocompatible ink base” which renders the scope of the claim indefinite as to what kind of ink base Applicants consider to be a “biocompatible ink base” or what types of ingredients are required for a biocompatible ink base. For example, is a biocompatible ink base an aqueous base, a non-aqueous base, a base based on unsaturated monomers, etc.

Claim 20 recites that the biocompatible ink does not include titanium dioxide. Claim 20 depends from claim 14, and claim 14 recites that the biocompatible ink does not include a photoinitiator additive. However, as evidenced by Glass et al (see attached pages of TiO2 as a Photosensitizer and Photoinitiator for Synthesis of Photoactive TiO2-PEGDA Hydrogel Without Organic Photoinitiator), titanium dioxide acts as a photosensitizer, i.e. a photoinitiator additive. Accordingly, it is unclear how one can have the ink composition recited in claim 20 comprising titanium dioxide and still meet the limitations recited in claim 14 that the ink does not include a photoinitiator additive.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, and 10-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakano et al (US 2007/0081063).

Regarding claim 1, Nakano et al discloses a UV curable ink composition comprising a white pigment and a polymerizable compound, where the polymerizable compound corresponds to the recited biocompatible ink base (Abstract). The pigment is disclosed as calcium carbonate, i.e. a biocompatible pigment ([0047]). Given that the reference does not require titanium dioxide as a pigment, it is clear that the ink composition does not include titanium dioxide as recited in the present claims. 
The ink composition further comprises a polymerization initiator, i.e. a photoinitiator (Abstract). It is noted that the instant Specification does not provide a working or technical definition of the term “biocompatible photoinitiator”. Therefore, given that the reference discloses an ink composition comprising a photoinitiator, the photoinitiator disclosed by the reference is therefore considered to read upon “biocompatible photoinitiator” recited in the present claims.
Given that the reference discloses a white UV curable ink composition, it is clear that when the calcium carbonate is added to the ink base, i.e. the polymerizable monomer, and cured via ultraviolet light, the ink composition is white as recited in the present claims. Furthermore, given that the reference discloses an ink composition comprising calcium carbonate, it is the Examiner’s position that the ink composition disclosed by the reference is necessarily a biocompatible ink formulation as recited in the present claims.

Regarding claim 6, Nakano et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses calcium carbonate.

Regarding claim 10, Nakano et al discloses a method of printing a UV curable ink, comprising the steps of applying a white ink composition to a substrate and curing the ink composition via ultraviolet light (Abstract and [0018]-[0021]). Given that the reference discloses curing via ultraviolet light, it is clear that the white ink is exposed to one or more wavelengths of UV light for a duration as recited in the present claims.
 	The ink composition comprises a white pigment and a polymerizable compound, where the polymerizable compound corresponds to the recited biocompatible ink base (Abstract). The pigment is disclosed as calcium carbonate, i.e. a biocompatible white pigment ([0047]). Given that the reference discloses a white UV curable ink composition, it is clear that when the calcium carbonate is added to the ink base, i.e. the polymerizable monomer, and cured via ultraviolet light, the ink composition is white as recited in the present claims. 
	It is noted that while the reference discloses that the ink composition comprises a polymerization initiator, i.e. a photoinitiator, the reference does not disclose or require that the ink composition comprises a sensitizer, i.e. a photoinitiator additive, and therefore the ink composition is cured without using a photoinitiator additive as recited in the present claims (Abstract). That is, the term “photoinitiator additive” recited in the present claims is being interpreted as a compound such as a catalyst or sensitizer that is added to the ink composition in addition to a photoinitiator, and therefore, the claim does not exclude the presence of a photoinitiator itself.
Furthermore, given that the reference discloses an ink composition comprising calcium carbonate, it is the Examiner’s position that the ink composition disclosed by the reference is necessarily a biocompatible ink formulation as recited in the present claims.

	Regarding claim 11, Nakano et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the white ink comprises a polymerization initiator that absorbs light ultraviolet light in the region of about 250 to 450 nm ([0068]). Given the absorption range of the polymerization initiator, it is clear that the UV wavelengths utilized during curing comprise 278 nm 365 nm as recited in the present claims. Given that the ink composition disclosed by the reference comprises calcium carbonate, i.e. a white pigment, it is clear that this pigment causes the ink composition deposited on the recording surface to be white as recited in the present claims.

Regarding claim 12, Nakano et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the white ink comprises a polymerization initiator that absorbs light ultraviolet light in the region of about 250 to 450 nm ([0068]). Given the absorption range of the polymerization initiator, it is clear that the UV wavelengths utilized during curing comprise 395 nm as recited in the present claims.

Regarding claim 13, Nakano et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the white pigment calcium carbonate.

In light of the above, it is clear that Nakano et al anticipates the presently recited claims.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Van Thillo et al (US 2010/0026743).

Regarding claim 1, Van Thillo et al discloses an ink curable by actinic radiation, i.e. UV radiation, where the ink composition comprises calcium carbonate, i.e. a biocompatible pigment, and monomers, i.e. a biocompatible ink base ([0124], [0140], and [0279]). Given that the reference does not require titanium dioxide, it is clear that the ink composition disclosed by the reference does not comprise titanium dioxide as recited in the present claims
The ink composition further comprises a polymerization initiator, i.e. a photoinitiator ([0303]). It is noted that the instant Specification does not provide a working or technical definition of the term “biocompatible photoinitiator”. Therefore, given that the reference discloses an ink composition comprising a photoinitiator, the photoinitiator disclosed by the reference is therefore considered to read upon “biocompatible photoinitiator” recited in the present claims.
Given that the reference discloses a white UV curable ink composition, it is clear that when the calcium carbonate is added to the ink base, i.e. the polymerizable monomer and cured via ultraviolet light, the ink composition is white as recited in the present claims. Furthermore, given that the reference discloses an ink composition comprising calcium carbonate, it is the Examiner’s position that the ink composition disclosed by the reference is necessarily a biocompatible ink formulation as recited in the present claims.

Regarding claim 6, Van Thillo et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses calcium carbonate.

In light of the above, it is clear that Van Thillo et al anticipates the presently recited claims.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US 2007/0081063) in view of  Kaneko et al (US 2016/0017159).

The discussion with respect to Nakano et al as set forth in Paragraph 16 above is incorporated here by reference.

Regarding claim 2, Nakano et al teaches all the claim limitations as set forth above. While the reference discloses pigments such as titanium dioxide, the reference does not disclose magnesium sulfate as a pigment 
Kaneko et al discloses an ink composition comprising pigment such as titanium dioxide and magnesium sulfate ([0045]). In view of Kaneko 's recognition that titanium dioxide and magnesium sulfate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute titanium dioxide with magnesium sulfate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Thillo et al (US 2010/0026743) in view of  Kaneko et al (US 2016/0017159).

The discussion with respect to Van Thillo et al as set forth in Paragraph 17 above is incorporated here by reference.

Regarding claim 2, Van Thillo et al teaches all the claim limitations as set forth above. While the reference discloses pigments such as titanium dioxide, the reference does not disclose magnesium sulfate as a pigment 
Kaneko et al discloses an ink composition comprising pigment such as titanium dioxide and magnesium sulfate ([0045]). In view of Kaneko 's recognition that titanium dioxide and magnesium sulfate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute titanium dioxide with magnesium sulfate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Claims 3-4 are rejected under 335 U.S.C. 103 as being unpatentable over Van Thillo et al (US 2010/0026743) and Kaneko et al (US 2016/0017159) as applied to claim 2 above, and in view of  Brysch et al (US 2019/0084757).

The discussion with respect to Van Thillo et al and Kaneko et al as set forth in Paragraph 20 above is incorporated here by reference.

Regarding claim 3, the combined disclosures of Van Thillo et al and Kaneko et al teach all the claim limitations as set forth above. Additionally, Van Thillo et al discloses that the ink composition comprises pigment dispersants such as carboxymethyl cellulose ([0214]). As evidenced by Paragraph [0127] of  Brysch et al carboxymethyl cellulose is an emulsifier. Given that the carboxymethyl cellulose is utilized to disperse the calcium carbonate pigments and given the evidence in Brysch et al that carboxymethyl cellulose is an emulsifier it is the Examiner’s position that the caboxymethyl cellulose disclosed by the reference is a biocompatible emulsifying agent as recited in the present claims.

Regarding claim 4, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. While Van Thillo et al discloses carboxymethyl cellulose, the reference does not disclose sodium stearoyl lactylate. 
Brysch et al discloses emulsifiers such as carboxymethyl cellulose and sodium stearoyl lactylate ([0127]). In view of Brysch's recognition that carboxymethyl cellulose and sodium stearoyl lactylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute carboxymethyl cellulose with sodium stearoyl lactylate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Claim 7 is rejected under 335 U.S.C. 103 as being unpatentable over Van Thillo et al (US 2010/0026743) in view of  Brysch et al (US 2019/0084757).

The discussion with respect to Van Thillo et al as set forth in Paragraph 17 above is incorporated here by reference.

Regarding claim 7, Van Thillo et al teaches all the claim limitations as set forth above. While Van Thillo et al discloses that the ink composition comprises the pigment dispersant carboxymethyl cellulose, the reference does not disclose sodium stearoyl lactylate. 
Brysch et al discloses emulsifiers such as carboxymethyl cellulose and sodium stearoyl lactylate ([0127]). In view of Brysch's recognition that carboxymethyl cellulose and sodium stearoyl lactylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute carboxymethyl cellulose with sodium stearoyl lactylate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Given that the ink composition obtained by the combined disclosures of Van Thillo et al and Brysch et al contain both the recited photoinitiator and sodium stearoyl lactylate, the photoinitiator comprises sodium stearoyl lactylate as recited in the present claims.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Thillo et al (US 2010/0026743).

The discussion with respect to Van Thillo et al as set forth in Paragraph 17 above is incorporated here by reference.

Regarding claim 8, Van Thillo et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises difunctional acrylates such as alkoxylate hexanediol diacrylate ([0264]).
While the reference fails to exemplify the presently claimed ink composition nor can the claimed ink composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed ink composition and the ink composition disclosed by the reference, absent a showing of criticality for the presently claimed ink composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the ink composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 14 and 16-20 are rejected under 335 U.S.C. 103 as being unpatentable over Van Thillo et al (US 2010/0026743) in view of  Brysch et al (US 2019/0084757).

Regarding claim 14, Van Thillo et al discloses an ink curable by actinic radiation, i.e. UV radiation, where the ink composition comprises calcium carbonate, i.e. a water-soluble biocompatible white pigment, monomers, i.e. an organic ink base, and pigment dispersants such as carboxymethyl cellulose (Abstract, [0031], [0140], [0124], [0214], [0279], [0282], and [0306]). While the reference discloses carboxymethyl cellulose as a dispersant and not an emulsifier, as evidenced by Paragraph [0127] of  Brysch et al carboxymethyl cellulose is an emulsifier. Given that the carboxymethyl cellulose is utilized to disperse the calcium carbonate pigments and given the evidence in Brysch et al that carboxymethyl cellulose is an emulsifier it is the Examiner’s position that the caboxymethyl cellulose disclosed by the reference is a biocompatible emulsifying agent as recited in the present claims.
It is noted that while the reference discloses that the ink composition comprises a polymerization initiator, i.e. a photoinitiator, the reference does not disclose or require that the ink composition comprises a sensitizer, i.e. a photoinitiator additive, and therefore the ink composition is cured without using a photoinitiator additive as recited in the present claims ([0307]). That is, the term “photoinitiator additive” recited in the present claims is being interpreted as a compound such as a catalyst or sensitizer that is added to the ink composition in addition to a photoinitiator, and therefore, the claim does not exclude the presence of a photoinitiator itself.
Van Thillo et al does not disclose that carboxymethyl cellulose acts as a photoinitiator as recited by the present claims. However, the recitation in the claims that the biocompatible emulsifying agents acts as a photoinitiator is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Van Thillo et al discloses the biobcompatbile emulsifying agents as presently claimed, it is clear that the caboxymethyl cellulose disclosed in Van Thillo et al would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
While the reference fails to exemplify the presently claimed ink composition nor can the claimed ink composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed ink composition and the ink composition disclosed by the reference, absent a showing of criticality for the presently claimed ink composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the ink composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
Alternatively, while Van Thillo et al discloses carboxymethyl cellulose as a pigment dispersant, the reference does not disclose sodium stearoyl lactylate. 
Brysch et al discloses emulsifiers such as carboxymethyl cellulose and sodium stearoyl lactylate ([0127]). In view of Brysch's recognition that carboxymethyl cellulose and sodium stearoyl lactylate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute carboxymethyl cellulose with sodium stearoyl lactylate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Given that the ink composition obtained by the combined disclosures of Van Thillo et al and Brysch et al contains sodium stearoyl lactylate, it is the Examiner’s position that sodium stearoyl lactylate would necessarily function as a photoinitiator as recited in the present claims.

Regarding claim 16, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. As discussed above, the combined disclosures of Van Thillo et al disclose an ink composition comprising sodium stearoyl lactylate.

Regarding claim 17, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. Additionally, Van Thillo et al discloses difunctional acrylates such as alkoxylate hexanediol diacrylate ([0264]).

Regarding claim 18, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. As discussed above, Van Thillo et al discloses calcium carbonate.

Regarding claim 19, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. Given Van Thillo et al me does not require titanium dioxide pigment, it is clear that the ink composition does not include titanium dioxide as recited in the present claim.

Regarding claim 20, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. Additionally, Van Thillo et al discloses that the ink composition comprises at least one colorant ([0124]). Accordingly, the disclosure of the reference encompasses embodiments comprising two (2) pigments. To that end it is noted that the reference discloses the pigment titanium dioxide. Thus, the ink composition of the reference comprises titanium dioxide as recited in the present claims.

Claim 15 is rejected under 335 U.S.C. 103 as being unpatentable over Van Thillo et al (US 2010/0026743) and Brysch et al (US 2019/0084757) as applied to claims 14 and 16-20 above, and in view of Kaneko et al (US 2016/0017159).

The discussion with respect to Van Thillo et al and Brysch et al as set forth in Paragraph 24 above is incorporated here by reference.

Regarding claim 15, the combined disclosures of Van Thillo et al and Brysch et al teach all the claim limitations as set forth above. While Van Thillo et al discloses pigments such as titanium dioxide, the reference does not disclose magnesium sulfate as a pigment 
Kaneko et al discloses an ink composition comprising pigment such as titanium dioxide and magnesium sulfate ([0045]). In view of Kaneko 's recognition that titanium dioxide and magnesium sulfate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute titanium dioxide with magnesium sulfate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 112 rejections as set forth in the previous Office Action are withdrawn. Furthermore, in light of the amendments to the claims, the 35 U.S.C 102 rejections of the claims as anticipated by Chen et al as set forth in the previous Office Action have been withdrawn.

Applicants argue that Nakano does not disclose that the photoinitiator is biocompatible as required by claim 1, and rather, Paragraphs [0069] and [0070] of the reference disclose various standard photoinitiators such as benzene and those know under the trade name IRGACURE that are not biocompatible. However, as set forth in the rejections above, it is noted that the instant Specification does not provide a working or technical definition of the term “biocompatible photoinitiator”. Therefore, given that the reference discloses an ink composition comprising a photoinitiator, the photoinitiator disclosed by the reference is therefore considered to read upon “biocompatible photoinitiator” recited in the present claims.

Applicants argue that Van Thillo does not disclose that the photoinitiator is biocompatible as required by claim 1. However, as set forth in the rejections above, it is noted that the instant Specification does not provide a working or technical definition of the term “biocompatible photoinitiator”. Therefore, given that the reference discloses an ink composition comprising a photoinitiator, the photoinitiator disclosed by the reference is therefore considered to read upon “biocompatible photoinitiator” recited in the present claims.

Regarding claim 10, Applicants argue that the Nakano fails to disclose “curing the biocompatible ink on the surface without using a photoinitiator additive by exposing the biocompatible ink to one more wavelength of ultraviolet light for a duration”. However, as discussed in the rejections above, while the reference discloses that the ink composition comprises a polymerization initiator, i.e. a photoinitiator, the reference does not disclose or require that the ink composition comprises a sensitizer, i.e. a photoinitiator additive, and therefore, the ink composition is cured without using a photoinitiator additive as recited in the present claims. That is, the term “photoinitiator additive” recited in the present claims is being interpreted as a compound such as a catalyst or sensitizer that is added to the ink composition in addition to a photoinitiator and therefore the claim does not exclude the presence of a photoinitiator itself.

Regarding claim 14, Applicants argue that the emulsifiers of Brysch are disclosed as being used specifically for the purpose of enabling solubility of compounds in aqueous (water based) solvent systems to improve bioavailability which is inapplicable to the claimed configuration that requires a water-soluble white pigment mixed with an organic, non-aqueous ink base. However, it is significant to note that while claim 14 recites “water-soluble biocompatible white pigment” and “organic ink base”, any recitation in the claim of “organic non-aqueous, ink base” is conspicuous by its absence in the claim.  To that end it is noted that the features upon which applicant relies (i.e., “organic non-aqueous, ink base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue that it is non-obvious  that emulsifiers known to be used for aqueous systems will facilitate the incorporation of pigments into non-aqueous organic ink bases and there is no teaching in the cited references that carboxymethyl cellulose would function as an emulsifying agent to emulsify water-soluble white pigment with an organic ink base. However, as discussed above, while claim 14 recites “water-soluble biocompatible white pigment” and “organic ink base”, any recitation in the claim of “organic non-aqueous, ink base” is conspicuous by its absence in the claim.  To that end it is noted that the features upon which applicant relies (i.e., “organic non-aqueous, ink base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767